ORDER

PER CURIAM.
Johnnie Ray Nixon’s (“Movant”) judgment and sentence and the denial of his Rule 29.15 post-conviction relief were affirmed in a consolidated appeal styled State v. Nixon, 858 S.W.2d 782 (Mo.App.1993). He filed a motion to recall the mandate and we granted the motion “to address the merits of [Movant’s] claim of ineffective assistance of appellate counsel.” We have reviewed the briefs of the parties and the record on appeal and have determined Movant’s claim to be without merit. An extended opinion would be of no prece-*63dential value. We have, however, provided the parties with a memorandum opinion, for their use only, explaining the reasons for our decision. The judgment, sentence and denial of post-conviction relief are affirmed pursuant to Rules 30.25(b) and 84.16(b).